180 F.2d 174
Mary Kathryn Castle STEINWAYv.RITZ THEATRE, Inc., an Oklahoma corporation, et al.
No. 3902.
United States Court of Appeals Tenth Circuit.
January 24, 1950.

Appeal from the United States District Court for the Northern District of Oklahoma.
Neal E. McNeill, Tulsa, Okl., for appellant.
Charles B. Cochran, Oklahoma City, Okl., and Gentry Lee, Tulsa, Okl., for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
Judgment affirmed January 24, 1950, without written opinion per stipulation, on authority of case. Steinway v. Majestic Amusement Co., 179 F.2d 681.